SARTAIN, Judge.
This court issued, ex proprio motu, an order directing defendant, John Phillip Mauffray, Jr., to show cause why the appeal entered by him in this cause should not be dismissed for the reason that the same appeared to be untimely perfected.
The judgment giving rise to the appeal was signed by the Judge of The Family Court on May 28, 1976. It ordered and condemned- appellant to pay the sum of $300.00 per month for the maintenance and support of his two minor children. Appellant filed his motion for appeal on June 16, 1976. However, he did not file his bond until July 19, 1976.
C.C.P. Arts. 3942 and 3943 provide that an appeal from a judgment of the type herein rendered must be taken within thirty days from the applicable date contained in C.C.P. Art. 2087. Under these articles appellant had until June 8 (7 days) to seek an application for a new trial. The thirty days provided for in C.C.P. Art. 3942 commenced to run on June 9, 1976 and expired on July 8, 1976. The bond filed by appellant on July 19, 1976 was eleven days late.
For these reasons, appellant’s appeal is hereby dismissed at his costs.
APPEAL DISMISSED.